Title: From Benjamin Franklin to Isaac Gouverneur and Samuel Curson, 22 November 1781
From: Franklin, Benjamin
To: Gouverneur, Isaac,Curson, Samuel


Gentlemen
Passy, Nov. 22. 1781
I received the Letter you did me the Honour of Writing to me the 1st of September. It was by Order of Congress that I directed the Offer of Money to be made you, but it would be a Pleasure to me if I could be otherwise useful to you. If you have furnish’d any Correspondent here with a distinct Account of your Property in the several retaken Vessels you mention, and he finds any Encouragement to attempt the Recovery of it, perhaps I can assist him. If you have as yet employ’d no Person, or have no Correspondent here, I would recommend to you Mr. Jonathan Williams, a very intelligent active & exact Merchant in Nantes, or Mr Grand, our Banker in Paris, or as Mr Barclay Consul for America in France is just arrived whom you may probably know, perhaps he will be the most proper Person. I heartily wish the Recovery of your Liberty, and have the honour to be Gentlemen
Messrs Gouverneur & Curson
